Citation Nr: 1755347	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for thoracolumbar degenerative joint and disc disease (DJD), to include on an extraschedular basis.

2.  Entitlement to a rating in excess of 40 percent for right lumbar radiculopathy, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1999 to October 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on an appeal from July and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  See May 2011 Notice of Disagreement; November 2011 Statement of the Case; January 2011 Substantive Appeal (VA Form 9).

In January 2015, the Board denied, in pertinent part, a rating in excess of 10 percent for the lumbar spine disability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 
 
In a July 2016 Memorandum Decision, the Court vacated that portion of the Board's January 2015 decision that denied a rating in excess of 10 percent for the lumbar spine disability.  Specifically, the Court found that although the Veteran had reported experiencing flare-ups at VA examinations in 2010, 2011, and 2012, the examiners did not opine as to whether the Veteran's pain during flare-ups caused additional functional loss.  Further, the examiners did not attempt to measure the functional loss in terms of additional degrees of limitation of motion during flare-ups or explain why such measurements were not feasible.  Accordingly, the Court determined that the Board erred because it did not return the reports as inadequate or explain why such action was not necessary.

In light of the above, in March 2017, the Board remanded the issue of entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease for a new VA examination.  The Board specifically remanded the issue to evaluate the current severity of the Veteran's lumbar spine degenerative disc disease to include discussion regarding pain during flare-ups; any functional loss during flare-ups; and any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing.  

In an August 2017 rating decision, evaluation of thoracolumbar degenerative joint and disc disease was increased to 40 percent effective February 17, 2010, the date that VA received the request for increased evaluation.  A separate evaluation for lumbar radiculopathy, right was also granted with an evaluation of 40 percent effective February 17, 2010.  This decision was ancillary to the remanded service-connected issue.

In October 2017, the Veteran, through his representative, contended that a rating in excess of 40 percent was warranted for thoracolumbar degenerative joint and disc disease and for right lumbar radiculopathy.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with this appeal.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been characterized by forward flexion of the thoracolumbar spine 30 degrees or less; flare-ups one to two times per week lasting five to ten minutes; and guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  The Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

3.  The Veteran did not have incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

4.  The neurological symptoms in the Veteran's right lower extremity have not been manifested by severe incomplete paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 40 percent for thoracolumbar DJD have not been met. 38 U.S.C. §§ 1155, 51-7(b) (2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2017).

2.  The criteria for an initial disability rating in excess of 40 percent for right lumbar radiculopathy have not been met. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim. 

VA's duty to assist was satisfied in a letter dated in March 2010.  Therefore, no further notice is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Veteran also underwent several VA examinations to obtain medical evidence regarding the nature and severity of the disability.  The Board finds that collectively, the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions were provided as the nature, etiology, and severity of the diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Board concludes that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).   In compliance with the March 2017 remand, the Veteran underwent a VA spine examination in April 2017.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall, VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board notes that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2017).  The Board carefully considered whether a remand to ensure compliance was necessary.  To the extent that examination findings of record relative to the low back are not completely in compliance with Correia, the Board finds that remand for additional examination would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Current examination findings would not be useful in adjudicating the ratings assigned and any retrospective opinion would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what extent pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time and/or whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups.




II.  Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that the back disability warrants a higher rating evaluation throughout the appeal period.  The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The April 2017 VA examiner indicated the Veteran had Intervertebral Disc Syndrome (IVDS); as such, the Board finds that the Veteran's service-connected back disability is more appropriately rated under Diagnostic Codes 5242-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5242, represent the diagnostic used to rate Degenerative Arthritis of the Spine.  The second four digits after the hyphen, 5243, represent the diagnostic code for rating IVDS.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25; 38 C.F.R. § 4.71a , DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. In this case, the August 2017 rating decision granted service-connection for radiculopathy of the right lower extremity, and assigned an initial 40 percent disability rating for the right lower extremity, effective February 17, 2010.  The rating for radiculopathy was under Diagnostic Code 8520.

Radiculopathy of a lower extremity is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

III.  Increased Rating for Back Disability

VA treatment records show that that the Veteran was seen for complaints of low back pain since as early as May 2005 and was still being treated for his low back disability.  VA treatment records also show that the Veteran has a current diagnosis of degenerative disk disease of the lumbar spine.  Also noted were subjective complaints of allodynia and hyperpathia with an assessment of lumbar radiculitis.  The Veteran asserts that his lumbar spine disability is more disabling than reflected by the 40 percent rating assigned, effective February 17, 2010.  

As stated above, the rating schedule provides for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The next highest rating, a 50 percent rating, is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

Medical testing throughout the entire appeal period has been negative for unfavorable ankylosis of the entire thorocolumbar spine.

At a VA examination in April 2010, the Veteran complained of back pain every day that was a 7/10 intensity that tended to worsen with activity or ambulation.  The Veteran had radiation of back pain down to both hips.  There had been no incapacitating episodes over the last twelve months in which a physician prescribed bedrest.  The Veteran reported that the pain caused impairment at his job, but he still was able to work appropriately.  He denied that activities of his daily living were affected, and he did not use any assistive devices.  The Veteran also reported that he had flare-up pain that occurred in the back approximately once a week and tended to last two to three hours.  During the flare-ups, the Veteran reported that he is incapacitated for several hours until his symptoms resolve with rest.  The VA examination report revealed forward flexion of the thoracolumbar spine of 80 degrees, extension was 10 degrees, both left and lateral flexion were 20 degrees, and both left and right lateral rotation were 48 degrees.  While there was pain at the end of range of motion, it was not additionally limiting following repetitive use.  
The examiner noted that the Veteran had mild tenderness of the spine diffusely, but it was nonfocal.  There was no spasm, and straight left raise testing was negative for evidence of sciatica.  The Veteran had normal strength in all four extremities, as well as normal symmetric deep tendon reflexes and normal sensation.  The Veteran had normal gait.  The Veteran was diagnosed with degenerative disk disease of the lumbar spine, confirmed by magnetic resonance imaging (MRI) results.  

At outpatient evaluations conducted in April and June 2010, the Veteran's neurological functioning was observed to be normal.  

In a letter dated in July 2010, it was noted that the Veteran had lumbosacral neuritis.  

At a neurological evaluation in September 2010, the Veteran's deep tendon reflexes were observed to be "trace" in all extremities, but vibration response and muscle strength were normal.  The examiner stated that there was no objective evidence for a neuropathy involving the posterior tibial nerve on either side.  At an outpatient evaluation in September 2010, the Veteran's deep tendon responses were again diminished bilaterally.  As was the case at the VA examination, however there was no significant diminishment of muscle strength or sensory functioning.

At a VA examination in June 2011, the Veteran complained of pain that was a 6 on a 10 point scale in severity.  The Veteran reported that his back goes out about once a week and varies in its duration.  In such cases, he stated that he needed help with everything.  However, he specifically denied experiencing any incapacitating episodes.  Upon examination, he exhibited a negative straight leg raise test bilaterally.  In range of motion testing, he exhibited 70 degrees of flexion, 15 degrees of extension, 25 degrees of right and left lateral bending, and 0 degrees of right and left rotation.  The Veteran's range of motion was not additionally limited following repetitive use on examination.  There was no objective evidence of spasms.  Tenderness was noted in the lumbosacral region.  Deep tendon reflexes were abnormal and x-rays showed evidence of degenerative changes.  There was no evidence of muscle atrophy of the right lower extremity.  Muscle strength of the right lower extremity was normal with no weakness noted.  

In November 2011, a neurological examination was ordered to determine whether there was an underlying neurological condition related to the Veteran's degenerative changes of the lumbar spine.  The VA neurological examination was normal with no diagnosis of a peripheral nerve condition found on examination.  The examiner noted the previous assessment of allodynia and lumbar radiculitis provided no objective evidence of a radicular dysfunction.  

At a June 2012 VA examination, the Veteran stated that he could not participate in sports any longer and had difficulty performing strenuous work.  His range of motion testing was characterized by 75 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral bending, and 30 degrees of right and left rotation.  There was no evidence that Veteran's ranges of motion were additionally limited by pain, weakness, or incoordination on repetitive testing.  A history of incapacitating episodes was specifically noted to be absent.   Localized tenderness was noted of the paraspinous muscles, but there was no evidence of guarding or muscle spasms of the thoracolumbar spine.  The Veteran's muscle strength, sensory functioning and reflexes were entirely normal.  Additionally, the Veteran did not indicate that he experienced neurological disorders other than to the lower extremities.  

In April 2017, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  The examiner diagnosed the Veteran with IVDS.  The Veteran reported flare-ups occurring one to two times per week lasting five to ten minutes.  He also described that the pain radiates down his right posterior thigh to the knee and affects the right groin area.  He described the severity of the pain as a 7 out of 10 and that he cannot move or drive during the worst catch episodes.  He further described the functional loss during the episodes as being sudden and marked with pain.  Upon examination, the Veteran had 3 degrees of forward flexion, 0 degrees of extension, 0 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 10 degrees of right and left lateral rotation.  Pain was noted on all ranges of motion.  Repetitive testing did not affect the Veteran's range of motion.  The range of motion contributed to functional loss resulting in the Veteran having to "stand most of the time."  He had evidence of pain on weight bearing and guarding and localized tenderness from the lumbar region to the right buttocks.  The Veteran had no muscle spasm.  There was no ankylosis of the spine.  Radicular pain was noted, but there were no other signs or symptoms of radiculopathy.  Although the Veteran had IVDS, there were no incapacitating episodes noted.  The Veteran uses a brace on a consistent basis and a cane on occasion.  The Veteran was unable to do straight leg raises.  The examiner also noted that the Veteran's thoracolumbar back condition impacts his ability to work; he has been provided a desk where he can stand or pace and uses a headset so that he can easily move about.

The Board has considered whether a disability rating higher than 40 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  Although the Veteran's symptoms included pain on movement and flare-ups, the April 2017 VA examination report indicates that the Veteran had forward flexion of less than 30 degrees even after three repetitions of repetitive-use testing.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence that the entire spine was fixed in flexion or extension, or that one or more of the following occurred: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note 5.  Accordingly, the 40 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

A higher rating is not warranted under Diagnostic Code 5243.  Although the Veteran was found to have IVDS, there is no medical evidence of incapacitating episodes having a total duration of at least six weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

In sum, the preponderance of the evidence is against the award of a rating in excess of 40 percent for the Veteran's lumbar spine disability for the period of appeal, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

IV.  Increased Rating for Radiculopathy

In an August 2017 rating decision, the AOJ assigned a separate 40 percent rating for right lumbar radiculopathy, effective February 17, 2010, the date of receipt of the Veteran's claim for an increased rating for the lumbar spine disability.

Lumbar Radiculopathy

As noted above, radiculopathy of a lower extremity is rated based on the degree of paralysis of the sciatic nerve.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve marked with muscular atrophy; and a 80 percent rating is assigned for complete paralysis of the sciatic nerve.

In April 2017, the Veteran was afforded a VA examination.  The Veteran showed signs or symptoms of radiculopathy or radicular pain at an April 2017 examination.  The Veteran exhibited mild constant pain of the right lower extremity; severe intermittent pain of the right lower extremity; and moderate numbness of the right lower extremity.  There was no constant pain, intermittent pain, or numbness of the left lower extremity.  There was also no paresthesias or dyesthesias noted bilaterally.  The L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved on the right side of the Veteran's body.   There was no ankylosis of the spine or any other neurological abnormalities or findings to include bowel or bladder problems or pathological reflexes.  There was also no muscle atrophy noted.

The Board finds the currently assigned 40 percent for right lumbar radiculopathy is appropriate for the entire appeal period.  The April 2017 VA examination findings show moderately severe radiculopathy.  Moreover, considering the evidence in light of applicable rating criteria, the Veteran's right lumbar radiculopathy warrants no more than a 40 percent compensable rating.  Therefore, a 40 percent rating was warranted.

Previous examinations have found the Veteran had no radiculopathy symptoms in the right lower extremity.  However, the record as a whole, including the Veteran's reports of symptomatology more closely approximate a moderately severe impairment rather than a severe impairment.  The Veteran's recent reports do not represent a severe level, and the record evidence revealed no showing of muscle atrophy.

V.  Extraschedular Consideration

The Veteran contends that a higher rating in excess of 40 percent is warranted, because DCs 5242-5243 and 8520 do not contemplate the symptomatology that the Veteran experiences during periods of exacerbation.  In a May 2011 Notice of Disagreement, the Veteran contended that there had to be "some type of exam to determine a claim but the affects from a condition can't fully be determined from each individual."  Most recently, in an appellate brief, the Veteran asserted that he experiences flares of the thoracolumbar spine which may be precipitated by a misstep off of a curb, forward flexion, or any sudden movement.  The Veteran described the pain as feeling like being jabbed in the back and right leg with a rusty pipe marked by a pulling, ripping, sharp, electric pain.  The Veteran also described the catching sensation, which will drop him to the ground with acute pain lasting three minutes or less and flares occurring one to two times a month lasting five to ten minutes each.

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the back disability or right lumbar radiculopathy for any part of the rating period.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has been manifested by limitation of motion, symptoms of painful motion, weakness, stiffness, and fatigue, interference with sitting, standing, and weight-bearing, difficulty ascending and descending stairs, and muscle spasms and guarding severe enough to result in an abnormal gait.  The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as painful motion, weakness, stiffness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and muscle spasms and guarding (Diagnostic Codes 5235 to 5242), which are incorporated into the schedular rating criteria.  

The Veteran's interference with sitting, standing, and weight-bearing is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion, which inherently creates difficulty with sitting, standing, and weight-bearing.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board further finds that for the entire initial rating period, the symptomatology and impairment caused by the Veteran's right lumbar radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's right lumbar radiculopathy has been manifested by moderately severe incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  Furthermore, the Board finds that the current 40 percent evaluation, even considering the principles of 38 C.F.R. § 4.40 and 4.45, appropriately contemplates the degree of pain and limited range of motion that exists during periods of exacerbation.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with back disability or right lumbar radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent for thoracolumbar degenerative joint and disc disease, to include on an extraschedular basis, is denied.

Entitlement to a rating in excess of 40 percent for right lumbar radiculopathy, to include on an extraschedular basis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


